                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION


RUST-OLEUM CORPORATION,                                          Case No. 1:18-cv-01655-CL

                     Plaintiff,

              V.
                                                                 OPINION & ORDER

NIC INDUSTRIES, INC.,

                     Defendant.


CLARKE, Magistrate Judge.

       This case comes before the Court on Defendant NIC's Motion to Dismiss (#70). For the

reasons discussed below, NIC's motion is DENIED.

                                      BACKGROUND

       PlaintiffRust-Oleum and Defendant NIC entered into a Sales Agreement concerning the

product, "Wipe New," prior to this litigation. Under the Sales Agreement, Rust-Oleum agreed to

purchase certain minimum quantities of product from NIC or alternatively pay a specified sum in

exchange for the right to be the exclusive purchaser of the Wipe New product for "Covered



Page 1 of 5 - OPINION & ORDER
Applications." Compl. Exhibit A, at 1 (#1-1). The parties mutually agreed to terminate the

Agreement approximately two years later and entered into a Settlement Agreement. After

receiving a cease and desist letter from NIC, Rust-Oleum filed this action seeking a

determination that it has not breached its obligations under both the Sales Agreement and

Settlement Agreement. Additionally, Rust-Oleum is seeking damages for NIC's alleged breach

of duty of good faith and fair dealing resulting from interference with Rust-Oleum's business

operations. In response, NIC filed counterclaims for breach of contract and misappropriation of

trade secrets. NIC claims that Rust-Oleum used trade secrets to reverse engineer Wipe New and

sell it themselves.

         After conducting some discovery, Rust-Oleum requested leave to file an amended

complaint adding claims of fraud in the inducements and breach of contract. NIC opposed the

proposed amendments on the grounds they were futile. This Court granted leave and Rust-Oleum

filed its First Amended Complaint (#64) shortly thereafter. NIC now moves to dismiss the added

claims, arguing the same points that it raised when opposing Rust-Oleum's motion for leave to

amend.

                                      LEGAL STANDARD
         Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a motion to dismiss

will be granted where the plaintiff fails to state a claim upon which relief may be granted. In

order to state a claim for relief, a pleading must contain "a short and plain statement of the claim

showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). "A motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted 'tests the legal sufficiency of a claim."' Conservation Force v. Salazar, 646 F.3d 1240,

1242 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)).



Page 2 of 5 - OPINION & ORDER
       Dismissal under Rule 12(b)(6) is proper "if there is a 'lack of a cognizable legal theory or

the absence of sufficient facts alleged under a cognizable legal theory.'" Id. (quoting Balistreri v.

Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988)). "To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell At!. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). When evaluating a motion to dismiss, the court may first

identify and strike allegations that are mere legal conclusions. Id. However, the court must

accept allegations of fact as true and construe those allegations in the light most favorable to the

non-moving party. Id.; Odom v. Microsoft Corp., 486 F.3d 541,545 (9th Cir. 2007) (internal

citations omitted).

                                           DISCUSSION

       NIC argues that Rust-Oleum's added claims of fraud in the inducement and breach of

contract should be dismissed for two reasons: (1) Rust-Oleum released any and all claims under

the Settlement Agreement; and (2) Rust-Oleum's breach of contract claim is inconsistent with

the terms of the Sales Agreement. These are the exact same arguments that NIC raised in its

opposition to Rust-Oleum's Motion for Leave to Amend. Response at 1 (#55). NIC

acknowledges that these arguments were previously briefed by the parties, but asserts that the

Court should consider them again because it can now apply the Rule 12(b)(6) standard, as

opposed to the "more liberal" Rule 15(a) standard that it applied before, and because "the Court

was not presented with all of the relevant case authority on this matter." Mtn. to Dismiss at 7

(#70). This Court previously rejected NIC's arguments and it does so again.

       First, applying the motion to dismiss legal standard as opposed to the Rule 15(a) standard

makes no difference here. When opposing Rust-Oleum's request for leave to amend, NIC



Page 3 of 5 - OPINION & ORDER
argued that the proposed amendments were futile for the same two reasons stated above. "An

amendment is futile when 'no set of facts can be proved under the amendment to the pleadings

that would constitute a valid and sufficient claim or defense.'" Robillard, 337 F. Supp. 3d at 969

(D. Or. 2018) (quoting Miller, 845 F.2d at 214 (9th Cir. 1988)). Therefore, to determine whether

the new claims were indeed futile, the Court essentially looked to see whether the new claims

could survive a motion to dismiss under Rule 12(b)(6). See R&M Jewelry, LLC v. Michael

Anthony Jewelers, Inc., 221 F.R.D. 398 (S.D.N.Y. 2004) ("In determining if amendment to

pleadings would be futile, court looks to see whether it could survive Fed. R. Civ. P. 12(b)(6)

motion to dismiss, construing amendment in light most favorable to movant."). Under either

standard and for the reasons explained in the Court's previous opinion, Rust-Oleum has stated

sufficient factual allegations to state a claim for breach of contract and fraud in the inducement.

       Second, if "relevant case authority" existed at the time the parties previously briefed

these arguments, then NIC should have presented such relevant authority then. In an abundance

of caution and respect for the parties, this Court reviewed NI C's subsequently presented

authority anyway. The Court remains unconvinced by the additional caselaw. None of the cited

cases provide an example of a court dismissing a fraud in the inducement claim based on a

release at the pleading stage. Instead, the cases involve appeals from summary judgment or

denied directed verdicts and depend heavily on the specific language used in the release

agreements, the context of the negotiated release, and the nature of the relationships between the

parties. For example, in Lindgren v. Berg, which NIC argues is the most analogous to this case

out of the cited cases, the Oregon Supreme Court extensively reviewed the language and

circumstances of the release and the relationship between the parties before holding that the

fraud claim was barred because the release expressly encompassed claims arising from_"fraud,



Page 4 of 5 - OPINION & ORDER
nondisclosure, [or] misrepresentation," all transactions related to the joint venture, and all

relationships between the parties. Lindgren v. Berg, 307 Ore. 659, 665 (1989). By asking this

Court to decided on a motion to dismiss whether Rust-Oleum's fraud in the inducement claim is

barred by the release, NIC is asking this Court to interpret a contractual provision and rule on the

merits of these claims at a stage where it does not have all the information it needs to do so. The

Court will not prematurely decide that the Settlement Agreement bars Rust-Oleum's claims of

breach of contract and fraud in the inducement.

       Therefore, NIC's motion to dismiss is denied because Rust-Oleum's First Amended

Complaint contains sufficient factual allegations to state a claim for breach of contract and fraud

in the inducement, and arguments on whether the Settlement Agreement bars these claims as a

matter of law is procedurally premature at this stage in the litigation.

                                              ORDER

       NIC's motion to dismiss (#70) claims in Plaintiffs First Amended Complaint is

DENIED.

       IT IS SO ORDERED.




                                               MARK D. CLARKE
                                               United States Magistrate Judge




Page 5 of 5 - OPINION & ORDER
